DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed November 30, 2021.  Claims 1-27 and 29-30 are currently pending wherein claims 1-27 and 29 read on a UV-curable and recyclable thermoset shape memory polymer and claim 30 reads on a construction material from said polymer.
Allowable Subject Matter
Claims 1-27 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Daman et al (WO 20147/131020) and Bowman et al (US 2016/0039961).

Summary of claim 1:
A UV-curable and recyclable thermoset shape memory polymer comprising:
a vitrimer-based monomer;
a fast-curing polymer concrete with transparent glass as aggregates; and
a photoinitiator
wherein the vitrimer-based monomer comprises a first unit rendering a high chain stiffness upon polymerization of the monomer; and a second unit comprising a photopolymerizable unit for photopolymerization of the monomer under a UV irradiation.



Daman teaches a composition (page 1) that contains bisphenol A-glycidyl methacrylate (Bis-GMA) (reading on a vitrimer based monomer as defined in the specification) (0034) and a photoinitiator (0034).  Daman further teaches the composition to be cured using UV light (0035) and to have shape memory polymer characteristics (0035) (reading on being resistant to reshaping and, thus, reading on a high chain stiffness).  However, Daman does note teach or fairly suggest the claimed UV-curable and recyclable thermoset shape memory polymer wherein the composition contains a fast-curing polymer concrete with transparent glass as aggregates.

Bowman teaches shape memory polymers (0099) BisGMA (0056) (reading on a vitrimer) and photoinitiators (0068).  Bowman teaches the monomers to polymerize using radiation (0066).  However, Bowman does not teach or fairly suggest the claimed UV-curable and recyclable thermoset shape memory polymer wherein the monomer has a first unit rendering a high chain stiffness and wherein the composition contains a fast-curing polymer concrete with transparent glass as aggregates.


In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763